Title: To Thomas Jefferson from David Gelston, 10 July 1807
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            Customhouse New York July 10th. 1807—
                        
                        Immediately on the receipt of your letter of the 6th instant, I waited on the vice President and delivered to
                            him the one enclosed—
                        I then had the affidavits of the officers of the Revenue Cutter taken, which are herewith transmitted—
                  I have
                            the honour to be with great respect, Sir your obedient servant,
                        
                            David Gelston
                     
                        
                    